June 26, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
           DOWNTOWN PERFORMANCE MEDICAL CENTER, Appellant

NO. 14-11-00610-CV                          V.

     CANALES MORGAN, LLP, THE MORGAN LAW OFFICE AND GORDON
                 MORGAN INDIVIDUALLY, Appellees
                 ________________________________

       Today the Court heard appellant’s unopposed motion to dismiss the appeal from
the judgment signed by the court below on April 19, 2011. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

     We further order that all costs incurred by reason of this appeal be paid by
Downtown Performance Medical Center.

      We further order this decision certified below for observance.

      We further order the mandate be issued immediately.